Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        14-OCT-2022
                                                        11:05 AM
                                                        Dkt. 8 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 DAVID BARTLEY LEAS, Petitioner,

                                vs.

                    THE HONORABLE GALE CHING,
Judge of the Family Court of the First Circuit, State of Hawai#i,
                        Respondent Judge,

                                and

                CRYSTAL WAITKUS LEAS, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
    (By: Recktenwald, C.J., McKenna, Wilson, and Eddins, JJ., and
     Circuit Judge Morikawa, in place of Nakayama, J., recused)

          Upon consideration of the Petitioner’s September 21,

2022 petition for a writ of mandamus, the record in the

underlying litigation, 1DV161001014, and the record in CAAP-18-

0000211, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-

XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,

and CAAP-XX-XXXXXXX, we conclude that the Petitioner has failed

to demonstrate that he has a clear and indisputable right to

relief and no other remedy, see State ex rel. Kaneshiro v. Huddy,

82 Hawai&i 188, 193, 921 P.2d 108, 113 (1996).    We further
conclude that a review of the entirety of the aforementioned

cases does not establish conduct by the Respondent Judge that

would warrant requiring disqualification.      Cf. Peters v.

Jamieson, 48 Haw. 247, 263-64, 397 P.2d 575, 586 (1964).

Therefore,

          IT IS ORDERED that the petition is denied.

          IT IS FURTHER ORDERED that the motion to disqualify the

Respondent Judge from presiding over future proceedings in this

matter is denied.

          DATED:    Honolulu, Hawai#i, October 14, 2022.

                                      /s/   Mark E. Recktenwald
                                      /s/   Sabrina S. McKenna
                                      /s/   Michael D. Wilson
                                      /s/   Todd W. Eddins
                                      /s/   Trish K. Morikawa




                                  2